from a *497judgment of the Supreme Court (Kavanagh, J.), rendered April 22,2005 in Ulster County, convicting defendant upon his plea of guilty of the crimes of murder in the second degree (three counts), robbery in the first degree (two counts) and burglary in the first degree (two counts).
Defendant, with assistance from two accomplices, broke into the victim’s home, robbed him and brutally beat and stabbed him to death. Thereafter, defendant pleaded guilty to a seven-count indictment charging him with murder in the second degree (three counts), robbery in the first degree (two counts) and burglary in the first degree (two counts). Supreme Court sentenced defendant in accordance with the negotiated plea agreement to an aggregate prison term of 20 years to life. Defendant now appeals, arguing that his sentence was harsh and excessive. We disagree and affirm. None of the factors set forth by defendant, including his youth, childhood hardships and lack of a criminal history, mitigate against the violent and heinous nature of his actions (see People v Arnold, 32 AD3d 1051 [2006]). Thus, we discern neither an abuse of discretion by Supreme Court nor the existence of any extraordinary circumstances justifying a reduction of the lawful, agreed-upon sentence (see People v Masters, 36 AD3d 959, 961 [2007], lv denied 8 NY3d 925 [2007]).
Cardona, EJ., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.